DocuSign Envelope ID: 9DD8FC42-0B3E-4CEF-B52C-5278DCC638FF
                      Case 3:20-cv-00137-TCB Document 17-1 Filed 10/05/20 Page 1 of 4
DocuSign Envelope ID: 9DD8FC42-0B3E-4CEF-B52C-5278DCC638FF
                      Case 3:20-cv-00137-TCB Document 17-1 Filed 10/05/20 Page 2 of 4
DocuSign Envelope ID: 9DD8FC42-0B3E-4CEF-B52C-5278DCC638FF
                      Case 3:20-cv-00137-TCB Document 17-1 Filed 10/05/20 Page 3 of 4
DocuSign Envelope ID: 9DD8FC42-0B3E-4CEF-B52C-5278DCC638FF
                      Case 3:20-cv-00137-TCB Document 17-1 Filed 10/05/20 Page 4 of 4




                    10/5/2020
